Exhibit 99.1 PURE Bioscience Reports Fiscal Third Quarter 2013 Results SAN DIEGO (June 14, 2013) – PURE Bioscience, Inc. (OTCQB: PURE), creator of the patented silver dihydrogen citrate (SDC) antimicrobial, reported results for its fiscal third quarter ended April 30, 2013. Fiscal Q3 2013 Highlights · Initiated field testing of PURE® Hard Surface disinfectant with two major quick service restaurant chains, each with thousands of locations worldwide. · Completed a 30-day in-plant product testing process with a major meat and poultry food processor that manages multiple processing plants across the U.S. · Appointed food industry leader, Dave Pfanzelter, to the company’s board of directors and subsequent to quarter-end appointed him chairman. Fiscal Q3 2013 Results Net product sales totaled $258,000, compared to $207,000 in the same quarter last year. The increase was primarily attributable to increased sales to two existing customers. Total operating costs and expenses decreased $200,000 to $1.8 million, compared to $2.0 million in the same year-ago quarter. The decrease was primarily due to a decrease in legal fees, travel, non-cash stock option expense, and depreciation and amortization expense. Loss from operations decreased $200,000 to $1.6 million, compared to a loss from operations of $1.8 million in the same year-ago quarter. Net loss was $1.5 million or $(0.14) per share, an improvement from a net loss of $1.8 million or $(0.31) per share in the same quarter last year. As of April 30, 2013, cash and cash equivalents totaled $410,000 and current liabilities totaled $1.5 million, including accounts payable of $848,000. The company intends to secure additional working capital through sales of additional debt or equity securities. Management Commentary “During the quarter, we significantly cut costs and streamlined our operations to improve our bottom line, while making progress with key sales opportunities that should position us for sustainable growth,” said Michael L. Krall, president and CEO of PURE Bioscience. “Our sales and marketing projects during the quarter included coordinating field testing of PURE Hard Surface disinfectant and sanitizer in two different quick service restaurant chains, working with multiple meat and poultry food processors to conduct in-plant testing, and ongoing evaluations by several hospitals. “Addressing the international opportunity, we recently shipped an opening order of PURE Hard Surface and PURE Multi-Purpose cleaner concentrate to our new European distributor, TICE. We are seeing progress with all of our target customer groups and remain optimistic that our marketing, education, evaluation and field testing programs could convert to meaningful sales in the second half of calendar 2013.” During the second half of 2013, the company intends to submit a notification of GRAS determination to the U.S. FDA for its review under the GRAS standards (Generally Recognized As Safe) for use of the SDC technology as a direct food contact antimicrobial (processing aid) and secondarily as a preservative (food additive). The additional GRAS claims for SDC are designed to expand its potential commercial adoption for direct use on produce and meats. The company has already obtained GRAS status for SDC when used on food processing facilities, equipment, machinery, and processing utensils. The FDA’s stated goal is to respond within 180 days of the initial notification submission. This press release shall not constitute an offer to sell or the solicitation of an offer to buy any security and shall not constitute an offer, solicitation or sale in any jurisdiction in which such offering, solicitation or sale would be unlawful. About PURE Bioscience, Inc. PURE Bioscience, Inc. develops and markets technology-based bioscience products that provide solutions to numerous global health challenges, including Staph (MRSA), Human Corona Virus and Carbapenem-resistant Enterobacteriaceae (CRE)/NDM-1+. PURE’s proprietary high efficacy/low toxicity bioscience technologies, including its silver dihydrogen citrate-based antimicrobials, represent innovative advances in diverse markets and lead today’s global trend toward industry and consumer use of “green” products while providing competitive advantages in efficacy and safety. Patented SDC is an electrolytically generated source of stabilized ionic silver, which formulates well with other compounds. As a platform technology, SDC is distinguished from competitors in the marketplace because of its superior efficacy, reduced toxicity and the inability of bacteria to form a resistance to it. PURE is headquartered in El Cajon, California (San Diego metropolitan area). Additional information on PURE is available at www.purebio.com. Forward-Looking Statements This press release contains forward-looking statements in which the Company discusses its potential future performance. Forward-looking statements are all statements other than statements of historical facts, such as those statements regarding the Company’s anticipated capital requirements, future financing activities, future submissions to the FDA related to its technologies and anticipated timing of commercialization of its technologies. The words "believe," “anticipate,” “intend,” "estimate," "project,” "expect" and similar expressions are intended to identify those assertions as forward-looking statements. The Company cautions readers that forward-looking statements are not guarantees of future performance and its actual results may differ materially from those anticipated, projected or assumed in the forward-looking statements. Important factors that could cause the Company’s actual results to differ materially from those anticipated in the forward-looking statements include, but are not limited to, the Company’s cash position and liquidity requirements, the Company’s failure to implement or otherwise achieve the benefits of its proposed initiatives and business plans, acceptance of the Company's current and future products and services in the marketplace, the ability of the Company to develop effective new products and receive regulatory approvals of such products, competitive factors, dependence upon third-party vendors, and other risks described in more detail under the heading “Risk Factors” in the Company’s Annual Report on Form 10-K for the fiscal year ended July 31, 2012, filed with the SEC, as updated by its subsequent filings with the SEC, including its Quarterly Reports on Form 10-Q. Investors are cautioned that many of the assumptions on which the Company’s forward-looking statements are based are likely to change after its forward-looking statements are made. By making these forward-looking statements, the Company undertakes no obligation to update these statements for revisions or changes after the date of this release. Investor Relations Contact: Ron Both Liolios Group, Inc. Tel 949-574-3860 PURE@liolios.com Pure Bioscience, Inc. Condensed Consolidated Balance Sheets April 30, July 31, (Unaudited) Assets Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Prepaid expenses Total current assets Property, plant and equipment, net Patents, net Total assets $ $ Liabilities and stockholders' equity Current liabilities Accounts payable $ $ Loan payable, net - Deferred revenue - Note payable, current - Accrued liabilities Derivative liability Total current liabilities Note payable, less current portion - Deferred rent Total liabilities Commitments and contingencies Stockholders' equity Preferred stock, $0.01 par value: 5,000,000 shares authorized, no shares issued - - Common stock, $0.01 par value: 100,000,000 shares authorized 12,236,170 issued and outstanding at April 30, 2013, and 6,644,555 issued and outstanding at July 31, 2012. Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ Pure Bioscience, Inc. Condensed Consolidated Statements of Operations (Unaudited) Nine months ended Three months ended April 30, April 30, Net product sales $ Operating costs and expenses Cost of goods sold Selling, general and administrative Research and development Total operating costs and expenses Loss from operations ) Other income (expense) Change in derivative liability - - Interest expense ) - ) - Interest income - - - Other (expense) income, net ) ) ) Total other (expense) income ) ) ) Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Shares used in computing basic and diluted net loss per share
